Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-11 are pending in this application.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (Ichimei H) or Kato et al. (JP 2019053313 A).
Regarding claim 1, Kato et al. anticipate an optical modulator comprising: an optical modulation element including an optical waveguide formed on a substrate; and a housing that accommodates the optical modulation element, wherein the housing has a bottom surface wall having a quadrilateral shape in a plan view, a first long side wall and a second long side wall that are connected to two opposite edges of the bottom surface wall, and a first short side wall and a second short side wall that are shorter than the first long side wall and the second long side wall and are connected to two other opposite edges of the bottom surface wall, an average thickness of the second long side wall has a wall thickness that is equal to an average thickness of the first long side wall, at least one of the first and second short side walls has an average thickness that is thinner than the average thickness of the first long side wall, the optical modulation element is fixed to a pedestal part disposed in a part of the bottom surface wall, and a highly thermal resistant portion is provided in a part of the bottom surface wall other than the part in which the pedestal part is disposed (see Fig. 2(a)-(b)).

    PNG
    media_image1.png
    301
    387
    media_image1.png
    Greyscale
 
Reproduced from JP 2019053313 A.
Regarding claim 2, Kato et al. anticipate an optical modulator comprising: an optical modulation element including an optical waveguide formed on a substrate; and a housing that accommodates the optical modulation element, wherein the housing has a bottom surface wall having a quadrilateral shape in a plan view, a first long side wall and a second long side wall that are connected to two opposite edges of the bottom surface wall, and a first short side wall and a second short side wall that are shorter than the first long side wall and the second long side wall and are connected to two other opposite edges of the bottom surface wall, the optical modulation element is fixed to a pedestal part disposed in a part of the bottom surface wall, an average thickness of the pedestal part is thicker than average thicknesses of the first short side wall, the second short side wall, the first long side wall, and the second long side wall, and a highly thermal resistant portion is provided in a part of the bottom surface wall other than the part in which the pedestal part is disposed (see Figs. 5(a), (b)).
Regarding claims 6-8, Kato et al. further anticipate that a second optical component is disposed in at least one end part of the optical modulation element, and in the optical modulation element, the second optical component is disposed so as to protrude outside a range of the pedestal part; wherein the optical modulation element is an interference type optical modulation element that operates by causing two light rays that propagate through the optical waveguides extending in a length direction of the optical modulation element to interfere with each other; and a heating element that is an electric component accompanying heat generation, wherein the heating element is disposed at a side of the second long side wall of the optical modulator (see Fig. 2(a)-(b) and Fig. 5(a)-(b)).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For instance, the limitation of “…wherein a light input end and a light output end of the optical modulation element face the first short side wall and the second short side wall, respectively, and a region of the highly thermal resistant portion is formed as a region including a part or an entirety of an optical input portion and/or an optical output portion, wherein the optical input portion is a range from an inner surface of the first short side wall to the light input end of the optical modulation element and the optical output portion is a range from an inner surface of the second short side wall to the light output end of the optical modulation element”, distinguish over the prior arts of record.
It is the examiner opinion that prior art taken alone or in combination does not disclose or render obvious to the claimed limitation discussed above.
Claims 4-5 are also objected as depending on claim 3.
Claims 10-11 are also objected as depending on claim 9.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Hirose et al. (US. Pub. 2003/0180030).
Sugiyama et al. (US. Pub. 2003/0147575).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883